Name: 87/426/EEC: Commission Decision of 15 July 1987 authorizing the Italian Republic to apply intra- Community surveillance to imports of certain textile products falling within category 1, originating in Thailand which have been put into free circulation in the Community (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  Europe;  leather and textile industries;  Asia and Oceania
 Date Published: 1987-08-15

 Avis juridique important|31987D042687/426/EEC: Commission Decision of 15 July 1987 authorizing the Italian Republic to apply intra- Community surveillance to imports of certain textile products falling within category 1, originating in Thailand which have been put into free circulation in the Community (Only the Italian text is authentic) Official Journal L 228 , 15/08/1987 P. 0046 - 0046*****COMMISSION DECISION of 15 July 1987 authorizing the Italian Republic to apply intra-Community surveillance to imports of certain textile products falling within category 1, originating in Thailand which have been put into free circulation in the Community (Only the Italian text is authentic) (87/426/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas Decision 80/47/EEC required Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports of certain products originating in third countries and put into free circulation in another Member State; Whereas, by Commission Regulation (EEC) No 977/87 (2), the import into Italy of textile products falling within category 1, originating in Thailand, is subject to quantitative ceilings for 1987 to 1991; Whereas, on 30 June 1987, a request was made, under Article 2 of Decision 80/47/EEC, by the Italian Government to the Commission of the European Communities for authorization to introduce intra-Community surveillance; Whereas the information given by the Italian authorities in support of this application has been submitted to close examination by the Commission, in accordance with the criteria laid down by Decision 80/47/EEC; Whereas the Commission examined in particular whether the imports could be made subject to intra-Community surveillance measures under Article 2 of Decision 80/47/EEC, whether information was given as regards the economic difficulties alleged, whether during the reference years set out in Decision 80/47/EEC there had been deflection of trade, and whether intra-Community licence applications had been submitted; Whereas this examination has shown that there is a risk that imports of the products mentioned below are worsening or prolonging the existing economic difficulties; whereas, therefore, Italy should be authorized to make these imports subject to intra-Community surveillance until 31 December 1988, HAS ADOPTED THIS DECISION: Article 1 The Italian Republic is authorized to introduce, until 31 December 1988 and in accordance with Decision 80/47/EEC, intra-Community surveillance of the textile products of category 1 originating in Thailand. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 15 July 1987. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 92, 4. 4. 1987, p. 11.